Citation Nr: 0425199	
Decision Date: 09/14/04    Archive Date: 09/16/04	

DOCKET NO.  03-01 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from May 1964 to April 1966.  
He served in Vietnam from October 1965 to April 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
VARO in Cleveland, Ohio, that denied service connection for 
PTSD.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran should further action be required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  In 
August 2001 VA issued regulations to implement the provisions 
of the VCAA.  These are now codified at 38 C.F.R. § 3.159 
(2003).

A review of the evidence in this discloses that neither the 
VA nor the veteran has done as much as either could to fully 
comply with the provisions of the VCAA and current case law.  
The veteran has been asked by VA to provide more specifics 
with regard to his alleged stressful incidents during 
service, but his responses have been general in nature.  On 
the other hand, the evidence of record discloses that the 
veteran was assigned as supply clerk to A Battery, 3/18th 
Artillery, APO San Francisco 96295 between October 1965 and 
April 1966.  No information with regard to the activities of 
this unit during that time frame is of record.  No attempt 
has been made to contact the United States Armed Services 
Center for Research of Unit Records (USASCRUR) for 
information pertaining to the veteran's service in Vietnam.  
The Board notes that the veteran has an obligation to 
cooperate, when required, in the development of evidence 
pertaining to his claim.  The duty to assist is not just a 
one-way street, nor is it a blind alley.  Wood v. Derwinski, 
1 Vet. App. 190 (1991); Olson v. Principi, 3 Vet. App. 480 
(1992).

Based on the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the veteran of the 
provisions of the VCAA.  In particular, 
the veteran should be expressly notified 
of any information, and any evidence not 
previously provided to VA, that is 
necessary to substantiate his claim on 
appeal and whether the VA or the veteran 
is expected to provide any such evidence.  

2.  The VA should request from the 
veteran that he submit additional 
corroborating evidence of his claimed 
stressors.  He should be advised that 
meaningful research of his stressors 
require him to provide the "who, what, 
where, and when" of each stressor, to 
include the dates of events reported by 
him.  In particular, he should be 
requested to provide the names, ranks, 
units, and any other clarifying 
information when discussing his 
stressors.  He should be advised that 
this information is vitally necessary to 
obtain supportive evidence of those 
stressful events and that he must be as 
specific as possible because, without 
such details, an adequate search for 
verifying information cannot be 
conducted.  

3.  Following the receipt of this 
information, VA should review the file 
and prepare a summary of all the claimed 
stressors.  This summary, together with a 
copy of the DD-214, a copy of this 
REMAND, and the veteran's service 
personnel records should be sent to the 
USASCRUR, 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  That 
agency should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors.  The 
USASCRUR should also be requested to 
provide the operational history or any 
other historical documents regarding the 
activities of A Battery, 3/18th 
Artillery, APO San Francisco 96295 
between October 1965 and April 1966.

4.  Following the receipt of a response 
from the USASCRUR, VA should prepare a 
report detailing the nature of any 
stressors that it has determined are 
established for the record.  This report 
is then to be added to the claims folder.

5.  The veteran should then be accorded a 
comprehensive VA psychiatric examination.  
The claims folder and a copy of this 
REMAND must be provided to the examiner 
for review prior to the examination.  In 
determining whether or not the veteran 
has PTSD due to an inservice stressor, 
the examiner is notified that only the 
verified history detailed in the report 
provided by the USASCRUR, the service 
medical and administrative records, or 
specifically verified by the RO, may be 
relied upon.  The examiner should 
identify any psychiatric disorders that 
are present and express an opinion as to 
whether any disorder identified is as 
likely as not related to the veteran's 
service.  If the examiner believes that 
PTSD is an appropriate diagnosis, he or 
she must specify the evidence relied upon 
to determine the existence of any 
stressors.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The report of the 
examination should be associated with the 
claims folder.  

6.  Thereafter, the claims file should be 
reviewed in order to ensure that all 
notification and development actions 
required by the VCAA and its implementing 
regulations are fully complied with and 
satisfied. 

7.  Then, the RO should readjudicate the 
claim.  If the benefit sought is not 
granted, the veteran and his 
representative should be provided a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


